J-S21022-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                v.                               :
                                                 :
    CHARLES W. GUTHIER                           :
                                                 :
                       Appellant                 :   No. 1579 MDA 2021


      Appeal from the Judgment of Sentence Entered September 13, 2021,
                in the Court of Common Pleas of Dauphin County,
             Criminal Division at No(s): CP-22-CR-0000653-2018.

BEFORE:      DUBOW, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY KUNSELMAN, J.:                             FILED AUGUST 22, 2022

        Charles W. Guthier appeals from the judgment of sentence imposing an

aggregate of two-and-a-half to five years’ incarceration, after the trial court

convicted him of possessing child pornography.1 Investigators testified that

Guthier voluntarily confessed to knowingly possessing three images of child

pornography. Because the suppression court found the investigators credible,

we affirm.

        On August 16, 2017, Guthier’s home computer shared a video bearing

a lewd title with a computer in a special investigative unit of the Office of the

Attorney General of Pennsylvania.              See N.T., 11/13/21, at 26.   Guthier

facilitated this file exchange through a peer-to-peer software known as eMule

or BitTorrent. That program allows users to make the files on their devices

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   See 18 Pa.C.S.A. § 6312(d).
J-S21022-22



(including images and videos) available for other BitTorrent users for

download.

      Upon viewing the video, agents identified it as child pornography. The

file was one of a group of illicit videos circulating the Internet, known as the

“Vicky Series.” Id. The series displays “an identified victim . . . [who] was

sexually assaulted between the ages of three and approximately 13 years old

by her father.” Id.

      The investigators’ crime-prevention software provided them with an IP

Address.    They then subpoenaed Comcast to obtain the identity of the IP

Address’s owner. Comcast identified Guthier as the user associated with that

IP Address and gave agents his home address.

      Next, the agents obtained a search warrant for Guthier’s home, a small

trailer. He lived there alone, although Guthier’s 10-year-old son would visit

every other weekend under a custody agreement between Guthier and the

boy’s mother.

      The agents’ search warrant was for the seizure of all Internet-ready

devices, any items that might store child pornography (such as computer

towers, hard drives, or USB drives), and any hardcopies of child pornography.

Agents executed the warrant on January 24, 2018 at 7:29 a.m. Guthier did

not answer the door when law enforcement knocked, but it was unlocked.

Upon entering, investigators found Guthier emerging from one of the trailer’s

two bedrooms in only his bathrobe.




                                     -2-
J-S21022-22



      After warning Guthier pursuant to Miranda v. Arizona, 384 U.S. 436

(1966), and having him sign a memorandum waiving those rights, agents

interrogated him. Guthier asked no questions regarding his rights, nor did he

request an attorney.      Special Agents Brittany Lauck and Travis Nye

interviewed Guthier in the trailer’s spare bedroom while other agents searched

other rooms.

      They recorded the interview in four segments. See Commonwealth’s

Trial Exhibit 8-A; 8-B. Agent Lauck paused the interview three times to speak

with the forensic team and to receive updates on the search. The first part of

the interview began at 7:43 a.m. and lasted 25 minutes. The second part

started at 9:06 a.m. and lasted 50 minutes. The third part started at 10:06

a.m. and lasted 20 minutes. The final part started at 11:39 a.m. and lasted

ten minutes.    Guthier granted permission to record him each time the

interview resumed. He never objected to being questioned.

      Guthier appeared comfortable to Agent Lauck throughout the interview.

He had his puppy, a pug, with him and petted it during the process. At one

point, the pug fell asleep and was snoring on the recording. See id. Guthier

was not handcuffed during the interview, and he was neither intoxicated nor

impaired. See N.T., 8/21/18, 19-20. No one threatened him. See id. at 24.

      During the first three interviews, Guthier stated that he primarily lived

in the residence alone and occasionally had his 10-year-old son stay there.

He also said he actively used file sharing programs for downloading television

shows and adult pornography. The agents soon told him they were searching

                                     -3-
J-S21022-22



for child pornography, and Guthier indicated his 10-year-old son could have

downloaded it. He also said he leaves his door unlocked, and that his ex-

partner had access to his house and Internet-ready devices. Guthier claimed

he could have downloaded the child pornography accidentally.

     After the first three interviews, agents searched Guthier’s spare

bedroom and found an old hard drive. The forensic team searched it in their

on-scene van and uncovered three images of child pornography.

     Special Agent Gordon Goodrow confronted Guthier about the discovery.

This prompted agent Goodrow and Special Agent Robert Deeter to conduct

the fourth recorded interview of Guthier in the living room. Neither agent

shouted, raised his voice, or threatened Guthier during the search and the

interview. See id. at 29-30; 34. In light of the forensic team’s discovery,

Guthier revised his statement, as follows:

               I have . . . upon several occasions . . . downloaded
        child porn, and, um, knew it was wrong . . . in August I did
        download a video . . . it’s the last one I downloaded fully,
        but I have downloaded others partially since, um, I was, had
        a change of heart, in recent times and I deleted the files
        before they could be fully downloaded, because I didn’t want
        to be a person who views child porn . . . it was about the
        porn, and it wasn’t about actual . . . to me, I know that those
        are actual children being abused in those videos, but to me,
        there was a disconnect between the videos and what
        happened, actually happened to those kids, like it wasn’t
        real . . . .

Commonwealth’s Trial Exhibit 8-A; 8-B at 74, 79. The last video Guthier fully

downloaded was the Vicky file that his computer shared with the investigative

computer through the peer-to-peer software in August of 2017. The forensic

                                     -4-
J-S21022-22



team’s investigation revealed that Guthier accessed the Vicky file as recently

as January 17, 2018, a week prior to the execution of the search warrant.

       According to Guthier, he “actually saw part of that [video] last week”

and he downloaded child pornography for “sexual gratification.” Id. at 75-76.

He would search his peer-to-peer software for terms such as “PTHC”2 and “girl

suck cum,” which Guthier knew indicated child porn. Id. at 77. Finally, the

images of child pornography on Guthier’s old hard drive were there, because

he looked at child pornography as early as 2014. See id. at 78.

       The agents arrested him. While in transit to investigative headquarters,

Guthier told an agent the full name of the victim in the “Vicky” video and that

he had researched her. He provided these statements without any prompting

or questioning from the agents.

       A few months later, Guthier filed a motion to suppress his inculpatory

statements on the grounds that he “believed and therefore averred that while

the recording was turned off, the [he] was coerced into making [the]

incriminating statements to the agents.” Guthier’s Omnibus Pretrial Motion at

2.

       At the suppression hearing, four investigating agents testified to the

facts related above. Guthier then testified against them. He claimed that,

when the recording was off, the agents shouted at him and threatened to



____________________________________________


2According to the investigating agents, “PTHC” is an Internet abbreviation for
“preteen hardcore.”

                                           -5-
J-S21022-22



charge him with additional, unsubstantiated offenses if he did not give them

the answers they wanted.

      In closing arguments to the suppression court, Guthier’s counsel limited

the issue to one of credibility. She said:

         we would like the [suppression] court to credit Mr. Guthier’s
         statement here today for a few reasons. You know, he could
         have sat up there and alleged something totally outlandish
         occurred, that he was threatened at gunpoint or something
         along those lines. He didn’t. He gave very specific and
         detailed threats that were made to him, which is why he
         ultimately gave the statement that he gave in this case. And
         I think the [suppression] court should credit that and find
         that his waiver of his right to remain silent was not obtained
         in a voluntary manner.

N.T., 8/21/18, at 53-54. Defense counsel made no other argument.

      The suppression court found Guthier incredible and refused to suppress

his inculpatory statements.

      The matter proceeded to a non-jury trial. The trial court convicted and

sentenced Guthier as described above. He filed post-sentence motions, which

the court denied. This timely appeal followed.

      Guthier raises three issues on appeal. They are as follows:

         1.    Whether the trial court erred in denying [Guthier’s]
               motion to suppress where his statement was coerced
               and involuntary?

         2.    Whether the trial court erred in finding [Guthier] guilty
               when the verdict went against the weight of the
               evidence in that the Commonwealth failed to show the
               defendant knowingly possessed the pornography?




                                     -6-
J-S21022-22


         3.    Whether the trial court erred in finding [Guthier] guilty
               where the Commonwealth failed to present sufficient
               evidence of [his] knowing possession?

Guthier’s Brief at 4.

      First, Guthier asserts the trial court erred by refusing to suppress the

inculpatory statements that he made to the agents during the search of his

home. Guthier argues this issue based upon his own rendition of events that

the suppression court rejected as incredible.      See id. at 17-19.       He also

misconstrues the time frame of the search by asserting that the agents began

the search “at 7:29 a.m. and the last interview concluded at 11:49 p.m. The

agents did not find child pornography until after 10:26 p.m.”          Id. at 17

(emphasis added). The record indicates that the interview concluded at 11:49

a.m., and the agents discovered the child pornography by 10:26 a.m. See

N.T., 8/21/18, at 13.

      When this Court reviews an order denying suppression, the losing party

is not entitled to rely upon his version of events to craft a story more favorable

to himself than the one the Commonwealth proved below. Instead, our scope

of review is “limited to considering only the evidence of the prevailing party,

and so much of the evidence of the non-prevailing party as remains

uncontradicted when read in the context of the [suppression-hearing] record

as a whole.” In re L.J., 79 A.3d 1073, 1080 (Pa. 2013).

      Here, Guthier claims the agents coerced him by threatening to “kick

[his] ass,” called him a “sick son of a bitch,” and threatened to “nail [him] to

the wall for this.” Guthier’s Brief at 18. These allegations directly contradict

                                      -7-
J-S21022-22



the testimony of the four agents. The agents all consistently testified that no

one threatened Guthier or intimidated him in any way.         According to the

agents, no one even raised their voices during the interrogation of Guthier or

at any time during the search. Agent Goodrow also did not testify to telling

Guthier that “he may release him if he cooperated” with the investigation. Id.

Thus, these factual allegations by Guthier against the agents are outside our

scope of review. We may only review the evidence of the Commonwealth, the

party that prevailed below, and Guthier’s uncontradicted evidence. See In re

L.J., supra.

      According to the agents, they engaged in no improper conduct, nor did

they observe improper conduct by any member of law enforcement during the

search of the trailer or the integration of Guthier.    The suppression court

credited the agents’ testimony.

      That credibility determination binds this Court. Critically, Guthier does

not assert the facts the agents related prove they coerced him into waiving

his right to remain silent. Therefore, we dismiss this first issue as meritless.

      As his second appellate issue, Guthier argues the trial court erred by

convicting him “when the verdict went against the weight of the evidence in

that the Commonwealth failed to show [Guthier] knowingly possessed the

[child] pornography.” Guthier’s Brief at 25. Guthier has waived this issue by

failing to raise it in his post-sentence motion. See Pa.R.Crim.P. 607; see also

Trial Court Opinion, 2/14/22, at 10. We dismiss this issue as waived.




                                      -8-
J-S21022-22



      Finally, Guthier claims there was insufficient evidence to support his

conviction on three counts of child pornography.        He asserts the record is

devoid of evidence establishing that he knowingly possessed the child

pornography on his hard drive from 2014.

      Regarding the sufficiency of the evidence to convict, “our standard of

review is de novo; however, our scope of review is limited to considering the

evidence of record, and all reasonable inferences arising therefrom, viewed in

the light most favorable to the Commonwealth as the verdict winner.”

Commonwealth        v.   Rushing,    99   A.3d   416,     420–21   (Pa.   2014).

“Additionally, we may not reweigh the evidence or substitute our own

judgment for that of the fact finder.” Commonwealth v. Johnson, 236 A.3d

1141, 1151–52 (Pa. Super. 2020), appeal denied, 242 A.3d 304 (Pa. 2020).

      A person commits possession of child pornography if he “knowingly

possesses or controls any . . . computer depiction [of] a child under the age

of 18 years engaging in a prohibited sexual act . . . .” 18 Pa.C.S.A. § 6312(d).

Guthier only challenges the statute’s mens rea element on appeal — i.e., he

claims the Commonwealth did not prove that he knowingly possessed the

three depictions of child pornography on the 2014 hard drive.

      This theory contradicts the confession Guthier made when the agent’s

searched his home. Agent Goodrow specifically questioned Guthier about the

images of child pornography uncovered on the 2014 hard drive. The agent

said, “the hard drive we found with the child pornography on it has images




                                     -9-
J-S21022-22



from 2014 . . . that was from a desk top hard drive . . . Correct?”

Commonwealth’s Trial Exhibit 8-B at 78.

         Guthier relied, “Yeah.” Id.

         The agent asked, “you would admit that, in 2014, you were looking at

child pornography?” Id.

         Instead of denying any knowledge of child pornography on his old hard

drive or blaming it on someone else, Guthier said, “If it’s on the hard drive

then, yeah, I was . . . I don’t remember every specific, most of the time it’s

the - - I did this when I was drunk.” Id.

         Based upon that admission the trial court could reasonably find Guthier

knowingly possessed the child pornography on his 2014 hard drive. Those

statements along with Guthier’s confession to using child pornography for

sexual gratification clearly and sufficiently prove Guthier had the necessary

mens rea to commit the offenses charged. He knew he was possessing the

child pornography when he downloaded the three images onto his old hard

drive.

         Merely because Guthier forgot there was incriminating evidence on his

2014 hard drive by the time investigators discovered it, does not negate the

fact that he originally possessed the illicit material with full knowledge of its

nature. Guthier’s original knowledge, acquired in 2014 and confessed to in

2018, constituted three violations of 18 Pa.C.S.A. § 6312(d).

         His sufficiency claim is meritless.




                                        - 10 -
J-S21022-22




     Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/22/2022




                                 - 11 -